UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MALIK FRANCIS,

                       Plaintiff

             - against -                                   ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION


THE CITY OF NEW YORK,et al.,                                     17-CV-1583(RJD)(LB)

                       Defendants.


DEARIE, District Judge

       There being no objections to Magistrate Judge Bloom's Report & Recommendation from

February 21, 2019, as transcribed in EOF No.44, regarding Plaintiffs application for attorney

fees and costs, the Court adopts the Report & Recommendation in its entirety. Accordingly, the

Court hereby grants in part and denies in part the Plaintiffs Motion for Attorney Fees and Cost,

ECF No. 31, and directs the clerk to enter an amendment judgment reflecting Magistrate Judge

Bloom's recommendation awarding Plaintiff a total of$31,839.11, with $30,390.25 in fees and

$1,448.86 for costs.




SO ORDERED.



Dated: Brooklyn, New York
       March 13, 2019




                                                    RAYMij^lNBuLDEARIl
                                                    United States District Judge
